Citation Nr: 1014255	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
degenerative arthritis of the lumbar spine prior to 
January 18, 2006, and in excess of 30 percent thereafter.

2.	Entitlement to an initial evaluation in excess of 20 
percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The  issue of entitlement to a total disability evaluation 
based upon individual unemployability (TDIU) due to service 
connected disabilities has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The Veteran had active military service from June 1975 to 
March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In a December 2008 decision, the Board denied the Veteran's 
claims for increased evaluations for degenerative arthritis 
of the lumbar spine and radiculopathy of the right lower 
extremity as well as earlier effective dates for the award of 
service connection for both disabilities.  The Veteran then 
appealed the Board's December 2008 denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2009, the Court issued an order granting a Joint 
Motion for Remand, vacating the portion of the Board's 
December 2008 denial regarding the issues of increased 
evaluations, and remanded the instant claim for further 
consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, the Court vacated and 
remanded the portion of the Board's December 2008 decision 
which denied increased evaluations for degenerative arthritis 
of the lumbar spine and radiculopathy of the right lower 
extremity.  Following the November 2009 Joint Motion, the 
Veteran submitted additional VA treatment records dated 
January 2009 to January 2010.  In reviewing the record, the 
Board observes VA treatment records were last obtained and 
associated with the claims file on June 1, 2007.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified possible outstanding VA 
records pertinent to the Veteran's current claims on appeal, 
VA must undertake efforts to acquire such documents as these 
records may be material to his claims; a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

In addition, the Board observes that the latest compensation 
and pension examination of record took place in January 2006 
with an addendum obtained in April 2006.  Given the passage 
of time since his most recent examination and the allegations 
set forth herein, the Board finds that a new compensation and 
pension examination would assist the Board in clarifying the 
extent of the Veteran's degenerative arthritis of the lumbar 
spine and radiculopathy of the right lower extremity.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the for the period from 
June 1, 2007, to the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
degenerative arthritis of the lumbar 
spine and radiculopathy of the right 
lower extremity.  The claims folder, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the record should indicate 
that such a review was accomplished.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the 
examiner should provide a response to 
all of the following:

a.	The examiner should provide 
specific findings as to the range 
of motion of the thoracolumbar 
spine.  Any pain during range of 
motion testing should be noted, 
and the examiner should accurately 
measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the Veteran's lumbar spine 
disability.  If observed, the 
examiner should specifically 
comment on whether the Veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, 
including evidence of ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's lumbar spine disorder, 
including any associated 
neurological impairment or 
bladder, bowel, or sexual 
dysfunction.  With regard to any 
neurological disability resulting 
from the service-connected back 
disability, the specific nerve(s) 
affected should be specified, 
together with the degree of 
paralysis caused by service-
connected disability.

c.	The examiner should document the 
number of weeks, if any, during 
the past 12 months, that the 
Veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




